SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 22, 2013 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Incorporation or Organization) Commission File Number (I.R.S. Employer Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 8.01 –Other Events On August 22, 2013, Hotel Outsource Management International, Inc. issued a press release announcing the extension of its subscription rights offering until September 9, 2013. A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01 –Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Exhibit 99.1 Press Release, dated August 22, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. August 22, 2013 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Executive Officer 3 Exhibit Index Exhibit No. Description of Exhibit Press Release, dated August 22, 2013 4
